ORDER
The opinion in this case is amended by deleting the current language, beginning with “eliminate the presumption,” Warren, 804 F.2d 1120, 1121 (9th Cir.1986); and replacing it with the following:
“codify the presumption that Patti created. See 42 U.S.C.A. § 1382c(a)(5) (1983 Supp.1986). We must now look to the statute and the regulations for guidance. These support the Secretary’s position.
AFFIRMED.”
The petition for rehearing en banc is otherwise denied.
The full court was advised of the suggestion for rehearing en banc. No active judge having requested a vote on whether to rehear the matter en banc, the suggestion is rejected. Fed.R.App.P. 35.